                                   UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                   Case No. 20-cr-862-GPC-1

                                              Plaintiff,
                         VS ..




GERMAN ALONSO GARCIA-QUINTERO (1)
AKA: JAVIER ECHEVERRIA-CORONA
                                           Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      Ct 1- 8:1324(a)(2)(B)(ii);18:2 - ringing In Aliens and Aiding and Abetting (Felony)




 Dated:    3/k~ /-w--w
          ---~------
                                                              on. Mitchell D. Dembin
                                                             United States Magistrate Judge
